          Case 1:20-cv-00493-VEC Document 6 Filed 02/26/20 Page 1 of 2

Sheehan & Associates, P.C.                      505 Northern Blvd Ste 311, Great Neck NY 11021-5101
                                                              tel. 516.303.0552 fax 516.234.7800
                                                                    spencer@spencersheehan.com

                                      USDC SDNY                                  February 26, 2020
District Judge Valerie E. Caproni     DOCUMENT
United States District Court
Southern District of New York
40 Foley Square
                                      ELECTRONICALLY FILED
                                      DOC #:
                                      DATE FILED: 02/26/2020
                                                                            MEMO ENDORSED
New York, NY 10007
                                                      Re: 1:20-cv-00493-VEC
                                                          Pichardo v. Only What You Need, Inc.
Dear District Judge Caproni:

        This office represents the plaintiff. In accordance with your Honor's Individual Practices
in Civil Cases, plaintiff requests an adjournment of the Initial Conference.

        The original date for the Initial Conference is Friday, March 6, 2020 and the submission of
the joint letter, civil case management plan and scheduling order is to be filed no later than
Thursday, February 27, 2020. There have been no previous requests for adjournment of this date.
No previous request was granted or denied.

        This action was filed on Saturday, January 18, 2020 and "a copy of the complaint, 2 copies
of the waiver form appended to this Rule 4, and a prepaid means for returning the form" was sent
to defendant's registered agent as indicated on the summons on Monday, January 27,
2020. Defendant has not returned the signed waiver as of this letter. Prior to this request, plaintiff
contacted defendant through its general mailbox and provided a copy of the conference
notice. This request is submitted at least 48 hours prior to the date of the conference.

       Plaintiff is aware that your Honor will not grant adjournments merely because a party has
not been served. Plaintiff will promptly take further steps to complete service of process on
defendant and requests the initial conference be adjourned until Wednesday, April 15, 2020. Thank
you.
                                                             Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan

         The initial conference is adjourned to April 10, 2020, at 10:00 A.M.
         Joint pre-conference submissions are due by April 2, 2020.

         SO ORDERED.                         Date: 02/26/2020




         HON. VALERIE CAPRONI
         UNITED STATES DISTRICT JUDGE
